Exhibit 10.1

 

LOGO [g408249g0628082714043.jpg]

  Gary C. Kelly   Chairman of the Board &   Chief Executive Officer  

P.O. Box 36611, HDQ/1EO

2702 Love Field Drive

  Dallas, Texas 75235-1611

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is made and entered into by and between
Southwest Airlines Co. (“Southwest” or “Company”) and Arthur Jefferson Lamb III
(“Consultant”) effective as of June 30, 2017.

1. Termination of Employment and Consulting Period.

(a) Consultant will voluntarily resign from his employment with the Company and
its subsidiaries effective as of June 30, 2017 (the “Separation Date”).

(b) From the June 30, 2017 through June 30, 2018, unless terminated sooner, (the
“Consulting Period”), Consultant will be available to Southwest on an as needed
bases, but no more than ten (10) hours a month. The level of services to be
performed by Consultant during the Consulting Period will not exceed a level
equal to 20% of the average level of services performed by Consultant during the
36-month period immediately preceding the Separation Date. The Consulting Period
may be extended by mutual agreement of the Consultant and the Company. The
Consulting Period and the consulting relationship created pursuant to this
Agreement may be terminated by the Consultant or the Company for any reason at
any time. If the agreement is terminated by either party, the post-employment
obligations of Consultant set forth in Section 3 will survive the termination of
the Consulting Period and this Agreement. Consultant shall provide consulting
services with respect to advising the Company as to business development and
related services and the specific services outlined below:

(i) Consultant will actively engage as necessary to assist in counsel related to
corporate services and any other initiatives as required by Southwest’s Chief
Executive Officer.

(ii) Consultant will actively engage as necessary to support the transition of
any corporate services responsibilities as required by Southwest’s Chief
Executive Officer.

(c) Consultant shall be an independent contractor and not an agent or employee
of the Company. Neither the relationship of the Company and Consultant nor any
provision of this Agreement shall be construed to authorize Consultant to take
any action, or to make or fail to make any decision, representation or
commitment, binding upon the Company or any of its affiliated companies in the
absence of written specific authorization executed by an executive officer of
the Company. The Company shall at

 

1



--------------------------------------------------------------------------------

all times be free to employ other consultants to perform services in addition to
or in lieu of the services to be provided by Consultant. Subject to the
provisions of this Agreement, Consultant shall be free to devote such time,
energy and skill during regular business hours as he is not obligated to devote
hereunder to the Company in such manner as he deems fit and to such persons,
firms or corporations as he chooses.

2. Consideration.

(a) In consideration for Consultant’s promises herein and provided that the
Consultant continues to comply with the restrictive covenants set forth in this
agreement, the Company shall, provided that Consultant executes and delivers a
release in the form attached as Exhibit A (the “Release”) on or prior to 21 days
from the date of this letter (and does not subsequently revoke such release),
the Consultant has the right of continued vesting of restricted stock units (the
“RSUs”) granted on or prior to February 1, 2017, which will continue to vest
through the end of the Consulting Period. The Company shall take such actions as
permitted under the Southwest Airlines Co. Amended and Restated 2007 Equity
Incentive Plan (the “Equity Incentive Plan”) to comply with Southwest’s
obligations pursuant to any applicable tax laws or regulations.

(b) The Consultant will receive an hourly rate of $200.00 during the Consulting
Period for any services provided, not to exceed 10 hours a month. Consultant
will be responsible for all tax liability related to such payments (each a
“Consulting Payment”). The Consultant will continue to receive Consulting
Payments for services provided during the Consulting Period provided that
Consultant delivers to the Company each month during the Consulting Period an
invoice detailing the monthly consulting services for the applicable month. Said
invoice will be provided within ten (10) days after the end of the applicable
calendar month.

(c) All reasonable expenses incurred by Consultant during the Consulting Period
for services rendered on behalf of the Company shall be reimbursed by the
Company. To be paid for such expenses, the Consultant must present a receipt for
such expenses in conjunction with said invoices outlined above and based upon
the same submission schedule as outlined above.

(d) Consultant and the Company agree that Consultant shall be, and the Company
will treat Consultant as, an independent contractor for purposes of all tax laws
(local, state and federal) and file forms consistent with that status.
Consultant agrees, as an independent contractor, that Consultant is not entitled
to unemployment benefits in the event this Agreement terminates, or workers’
compensation benefits in the event that Consultant is injured in any manner
while performing obligations under this Agreement. Consultant expressly
acknowledges and agrees that the Company is not required under the Federal
Unemployment Tax Act or the Federal Insurance Contribution Act to pay or
withhold taxes for unemployment compensation or social security on behalf of
Consultant with respect to the Consulting Fee and the Company is not required
under the law of any state to obtain workers’ compensation insurance or to make
state unemployment compensation contributions on behalf of Consultant.
Consultant will be solely responsible to pay, and shall pay, any and all local,
state, and/or federal income,

 

2



--------------------------------------------------------------------------------

and social security and unemployment taxes applicable to the sums received by
Consultant hereunder. The Company will not withhold any taxes or prepare W-2
Forms for Consultant, but will provide Consultant with a Form 1099 for sums
received by Consultant hereunder, as required by law.

(e) The consideration set forth in this Section 2 is referred to as the
“Consideration.”

3. Continuing Post-Employment Obligations.

(a) The Consultant acknowledges that the Company has trade, business and
financial secrets and other confidential and proprietary information
(collectively, the “Confidential Information”). Confidential information
includes, but is not limited to, sales materials, technical information,
strategic information, business plans, processes and compilations of
information, records, specifications and information concerning customers or
venders, customer lists, and information regarding methods of doing business. As
defined herein, Confidential Information shall not include information that is
generally known to other persons or entities who can obtain economic value from
its disclosure or use.

(b) The Consultant is aware of those policies implemented by the Company to keep
its Confidential Information secret, including those policies limiting the
disclosure of information on a need-to-know basis, requiring the labeling of
documents as “confidential,” and requiring the keeping of information in secure
areas. The Consultant acknowledges that the Confidential Information has been
developed or acquired by the Company through the expenditure of substantial
time, effort and money and provides the Company with an advantage over
competitors who do not know or use such Confidential Information.

(c) During and following the Consulting Period, the Consultant shall hold in
confidence and not directly or indirectly disclose or use or copy or make lists
of any Confidential Information except to the extent authorized in writing by
the Chief Executive Officer or compelled by legal process, other than to an
employee of the Company or a person to whom disclosure is reasonably necessary
or appropriate in connection with the performance by the Consultant of his
duties pursuant to this Agreement. The Consultant agrees to use reasonable
efforts to give the Company notice of any and all attempts to compel disclosure
of any Confidential Information, in such a manner so as to provide the Company
with written notice at least five days before disclosure or within one business
day after the Consultant is informed that such disclosure is being or will be
compelled, whichever is earlier. Such written notice shall include a description
of the information to be disclosed, the court, government agency, or other forum
through which the disclosure is sought, and the date by which the information is
to be disclosed, and shall contain a copy of the subpoena, order or other
process used to compel disclosure.

(d) The Consultant further agrees not to use any Confidential Information for
the benefit of any person or entity other than the Company.

 

3



--------------------------------------------------------------------------------

(e) All records, files, documents and materials, or copies thereof, relating to
the Company’s and its affiliates’ business which the Consultant shall prepare,
or use, or be provided with as a result of the Agreement or which the Consultant
has prepared, or used, or been provided with as a result of his employment with
the Company, shall be and remain the sole property of the Company or its
affiliates, as the case may be, and shall be returned promptly by the Consultant
to the owner upon termination of the Consulting Period.

(f) During and following the Consulting Period, Consultant will cooperate with,
and assist, the Company in defense of any claim, litigation or administrative
proceeding brought against the Company, as reasonably requested by the Company.
Such cooperation and assistance shall include, but not be limited to,
(i) interviews of Consultant by legal counsel for the Company as reasonably
requested by such counsel, (ii) Consultant providing documents (or copies
thereof) and executing affidavits as reasonably requested by such counsel,
(iii) Consultant appearing for depositions, trials, and other proceedings as
reasonably requested by such counsel, and (iv) Consultant communicating with any
party adverse to the Company, or with a representative, agent or legal counsel
for any such party, concerning any pending or future claims or litigation or
administrative proceeding solely through legal counsel for the Company. The
Company will pay all reasonable out-of-pocket expenses incurred by Consultant in
providing such cooperation and assistance, provided such expenses have been
pre-approved by the Company. Nothing in this paragraph 3(f) is intended to cause
Consultant to testify other than truthfully in any proceeding or affidavit.

(g) During the Consulting Period the Company shall provide the Consultant with
Confidential Information of the Company as described in Section 3(a).
Accordingly, in consideration for the Company’s commitment to provide
Confidential Information to the Consultant and the Consideration and in order to
protect the value of the Confidential Information to the Company, the Consultant
agrees that during the Term of Non-Competition (as defined below) or the Term of
Non-Solicitation (as defined below), he will not directly or indirectly disclose
or use or disclose for any reason whatsoever any Confidential Information
obtained by reason of his employment or consulting relationship with the Company
or any predecessor, except as required to conduct the business of the Company.
The obligations of the Consultant set forth in the preceding sentence are in
addition to, and not in lieu of, the obligations of the Consultant set forth in
Section 3(a) of this Agreement. The “Term of Non-Competition” shall be defined
as that term beginning on the Separation Date and continuing until the date that
the consulting period ends or is terminated and “The Term of Non-Solicitation”
shall be defined as that term beginning on the Separation Date and continuing
until the date that the consulting period ends or is terminated.

(h) The Consultant acknowledges and agrees that the nature of the Confidential
Information which the Company commits to provide him during the Consulting
Period would make it difficult, if not impossible, for him to perform in a
similar capacity for a Competing Business (as defined below) without disclosing
or utilizing the Confidential Information. The Consultant further acknowledges
and agrees that the Company’s business is conducted throughout the country in a
highly competitive

 

4



--------------------------------------------------------------------------------

market. Accordingly, the Consultant agrees that he will not (other than for the
benefit of the Company pursuant to this Agreement) directly or indirectly, be an
officer, director, or employee, during the Term of Non-Competition, for Delta
Airlines, Inc., American Airlines Group, Inc., United Continental Holdings,
Inc., Spirit Airlines, Inc., JetBlue Airways Corporation, Alaska Air Group,
Inc., Virgin America Inc., Allegiant Air (or Allegiant Travel Co.); or any of
the affiliated companies of the forgoing (a “Competing Business”), or during the
Term of Non-Solicitation, (i) hire, attempt to hire, or contact or solicit with
respect to hiring any employee of the Company without the prior written
authorization of Gary C. Kelly. Notwithstanding the forgoing, Consultant shall
not be prohibited from performing consulting services to Competing Businesses so
long as Consultant complies with his obligations regarding this agreement,
particularly with regard to confidential information.

(i) During the Term of Non-Competition, the Consultant will not use the
Consultant’s access to, knowledge of, or application of Confidential Information
to perform any duty for any Competing Business; it being understood and agreed
to that this Section 3(i) shall be in addition to and not be construed as a
limitation upon the covenants in Section 3(h) hereof.

(j) The Consultant acknowledges that the scope of prohibited activities, and
time duration of the preceding paragraphs are reasonable in nature and are no
broader than are necessary to maintain the confidentiality and the goodwill of
the Company and the confidentiality of its Confidential Information and to
protect the other legitimate business interests of the Company.

(k) If any court determines that any portion of this Section 3 is invalid or
unenforceable, the remainder of this Section 3 shall not thereby be affected and
shall be given full effect without regard to the invalid provisions. If any
court construes any of the provisions of this Section 3, or any part thereof, to
be unreasonable because of the duration or scope of such provision, such court
shall have the power to reduce the duration or scope of such provision and to
enforce such provision as so reduced.

(l) The Consultant’s covenants under this Section 3 of the Agreement shall be
construed as an agreement independent of any other provision of this Agreement;
and the existence of any claim or cause of action of Consultant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of this covenant.

(m) The parties shall execute such documents and take such other action as is
necessary or appropriate to effectuate the provisions of this Agreement.

(n) As used in this Section 3 “Company” shall include Southwest Airlines Co. and
any of its affiliates.

4. Warranties and Other Obligations of Consultant. Consultant agrees, represents
and warrants that:

 

5



--------------------------------------------------------------------------------

(a) The Consideration is not something to which Consultant is otherwise
indisputably entitled, and is good and sufficient consideration for Consultant’s
execution and non-revocation of this Agreement.

(b) Consultant is legally and mentally competent to sign this Agreement.

(c) Consultant presently possesses the exclusive right to receive all of the
Consideration paid in exchange for this Agreement.

5. Choice of Law. This Agreement shall be interpreted and construed in
accordance with and shall be governed by the laws of the State of Texas (without
regard to any conflicts of law principle which would require the application of
some other state law) and, when applicable, the laws of the United States.

6. Entire Agreement. This Agreement, including Exhibit A, constitutes the entire
agreement of the parties relating to the subject matter hereof. Any previous
agreements with respect to this subject matter are superseded by this Agreement
and are of no further force or effect, provided that Consultant’s continuing
obligations under this Agreement shall remain in full force and effect according
to its terms. No term, provision or condition of this Agreement may be modified
in any respect except by a writing executed by both Consultant and the Company.
No person has any authority to make any representation or promise on behalf of
any of the parties not set forth in this Agreement. This Agreement has not been
executed in reliance upon any representation or promise except those contained
herein.

7. Acknowledgment of Terms. Consultant acknowledges that Consultant has
carefully read this Agreement; that Consultant has had the opportunity for
review of it by Consultant’s attorney; and that Consultant is signing this
Agreement voluntarily.

8. Waiver. The failure of either party to enforce or to require timely
compliance with any term or provision of this Agreement shall not be deemed to
be a waiver or relinquishment of rights or obligations arising hereunder, nor
shall this failure preclude the enforcement of any term or provision or avoid
the liability for any breach of this Agreement.

9. Severability. Each part, term or provision of this Agreement is severable
from the others. Notwithstanding any possible future finding by a duly
constituted authority that a particular part, term or provision is invalid, void
or unenforceable, this Agreement has been made with the clear intention that the
validity and enforceability of the remaining parts, terms and provisions shall
not be affected thereby.

10. Construction. This Agreement shall be deemed drafted equally by all the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. The
plural includes the singular and the singular includes the plural; “and” and
“or” are each used both conjunctively and disjunctively;

 

6



--------------------------------------------------------------------------------

“any,” “all,” “each,” or “every” means “any and all, and each and every;”
“including” and “includes” are each “without limitation;” and “herein,”
“hereof,” “hereunder” and other similar compounds of the word “here” refer to
the entire Agreement and not to any particular paragraph, subparagraph, section
or subsection.

11. Timing. Consultant acknowledges and agrees Consultant has had a reasonable
time to consider this Agreement before executing it.

12. Advice to Consult Counsel. The Company hereby advises Consultant to consult
with an attorney prior to executing this Agreement.

13. Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations. The provisions of this
Section are in addition to the survivorship provisions of any other section of
this Agreement.

14. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

15. Section 409A. This Agreement is intended to be exempt from or compliant with
Section 409A of the Internal Revenue Code of 1986, as amended, and the
provisions of this Agreement and the Release shall be construed accordingly.

16. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, or by facsimile, as
follows:

 

If to Consultant:    Arthur Jefferson Lamb III    499 Hidden Valley    Coppell,
TX, 75019 If to the Company:    Southwest Airlines Co.    2702 Love Field Drive,
HDQ-1EO    Dallas, Texas 75235    Attn: Gary C. Kelly

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

7



--------------------------------------------------------------------------------

ARTHUR JEFFERSON LAMB III

/s/ Arthur Jefferson Lamb III

SOUTHWEST AIRLINES CO. By:  

/s/ Gary C. Kelly

  Gary C. Kelly    

Chairman of the Board &

Chief Executive Officer

 

8



--------------------------------------------------------------------------------

EXHIBIT A

CONFIDENTIAL SEPARATION AGREEMENT

AND RELEASE OF CLAIMS

As we have discussed, in exchange for the terms and conditions of this letter
agreement (“Agreement”), Southwest Airlines Co. (“Southwest”) is willing to
permit you to retire from Southwest effective June 30, 2017, and you will be
eligible for all tax qualified retirement plan profit sharing contributions and
all 401(k) matching contributions to which you are entitled under the applicable
terms of Southwest’s plan documents.

 

1. If you accept the terms and conditions of this Agreement by signing below
today or within 21 days thereafter (and not revoking your acceptance in the time
provided to do so), then Southwest will provide you the following Severance
Benefits:

 

  (a) Within ten business days of your last date of employment with Southwest,
Southwest will send you a payment in the total gross amount of $1,034,000.00,
less applicable, legally required withholdings and deductions.

 

  (b) You will be considered a retiree of Southwest effective July 1, 2017, and
may utilize Southwest’s retiree flight and/or retiree health care benefits under
the terms of the applicable Southwest retiree policies.

 

  (c) You will be entitled to payment for Paid Time Off (“PTO”) days accrued in
2017 but not used by your last date of employment.

 

  (d) If you sign this Agreement and return it within the required time period
and do not revoke the Agreement, then you will be entitled to the payments as
detailed in the Consulting Agreement, less applicable legally required
withholdings and deductions.

 

2. In consideration of the Severance Benefits described above, to which you are
not otherwise eligible unless you accept and elect this Agreement, you agree to
the following:

 

  (a) You understand and agree that, unless you enter into this Agreement and
satisfy its terms and conditions, you do not have a right to the Severance
Benefits described above. If you do not enter into or comply with the terms and
conditions of this Agreement, your final date of employment with Southwest will
remain June 30, 2017.

 

  (b)

In exchange for the Severance Benefits provided to you under this Agreement,
which you acknowledge are in addition to payments and benefits you would
otherwise be entitled to receive absent this Agreement, you individually and on
behalf of your spouse, heirs, successors, and assigns agree not to sue and
unconditionally RELEASE, DISMISS, AND FOREVER DISCHARGE Southwest Airlines Co.,
AirTran Airways, Inc. (“AirTran”) (Southwest’s wholly-

 

9



--------------------------------------------------------------------------------

  owned subsidiary), their respective affiliates, related entities, and each of
their respective directors, officers, members, partners, managers, employees,
representatives, agents, predecessors, successors, benefits plans, and trustees
and fiduciaries of such plans (collectively, the “Released Parties”) from any
and all claims, liabilities, demands, obligations, agreements, damages, debts,
and causes of action arising out of or connected with your employment with or
separation from Southwest. This waiver and release includes, but is not limited
to, all claims and causes of action arising under federal, state, or local laws
prohibiting age, sex, race, religious, national origin, disability, or any other
form of discrimination, retaliation, or harassment (including claims under the
federal Age Discrimination in Employment Act and/or Older Workers Benefit
Protection Act), whistleblower claims (including claims under the Wendell H.
Ford Aviation Investment and Reform Act for the 21st Century (“AIR21”)), claims
under federal, state, or local leave laws (including the Family Medical Leave
Act (“FMLA”)), wrongful discharge claims, breach of contract claims, tort
claims, and all claims alleging any legal or equitable restrictions on
Southwest’s right to separate you from employment with Southwest.

You represent that you are the owner of the claims being released, dismissed,
and discharged pursuant to this Agreement and that you have not previously
assigned or transferred all or any part of any such claims to another entity or
person. You agree to indemnify the Company and the Released Parties from and
against any third party claims to all or any portion of the Severance Benefits
paid to you pursuant to this Agreement.

 

  (c) You agree to take all action required to dismiss or withdraw with
prejudice any outstanding claims of any kind whatsoever that you have brought
against Southwest or any of the Released Parties, including but not limited to
all Charges and Complaints filed with any federal or state Agency, and all legal
claims asserted with any Court. You further agree not to assert any new claims
of any kind against Southwest or any of the Released Parties covered by the
agreed upon release of claims in Paragraph 2(b) of this Agreement.

 

  (d)

This Agreement precludes you from recovering any relief as a result of any
lawsuit, grievance, or claim against Southwest or any of the Released Parties
concerning or arising out of events occurring at any time up to the time you
sign this Agreement. However, nothing in this Agreement affects your ability to
apply for unemployment compensation, or entitlement, if any, to workers’
compensation, health insurance benefits under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), or vested benefits under a retirement plan
governed by the Employee Retirement Income Security Act (“ERISA”). In addition,
nothing in this Agreement prohibits you from communicating with, filing a charge
with, or cooperating in the investigations of any governmental agency on matters
within their jurisdiction. The Agreement does prohibit you from recovering any
relief, including monetary relief, as a result of such activities.
Notwithstanding anything to the contrary herein, this Agreement does not limit

 

10



--------------------------------------------------------------------------------

  your right to receive a statutory award for information provided to the
Securities and Exchange Commission. By signing this Agreement, you represent
that you have already filed workers’ compensation claims for any job-related
illnesses or injuries you believe you may have suffered while working for
Southwest.

 

  (e) You acknowledge and agree that your employment with Southwest ended
effective June 30, 2017. You further acknowledge and agree that no employment
relationship, contractual or otherwise, exists between you and Southwest or you
and any of the Released Parties after your last date of employment, and neither
Southwest nor any of the Released Parties have an obligation to employ or
re-employ you at any time. You agree not to seek future employment with
Southwest or any of the Released Parties. Should you seek reinstatement or
future employment with Southwest or any of the Released Parties in violation of
this Paragraph, neither Southwest nor any of the Released Parties shall incur
liability of any kind or nature by virtue of their refusal to hire or rehire
you.

 

  (f) You agree that, as of your separation from Southwest, you will promptly
return all Southwest property in your possession if you have not done so. You
further agree that you will not divulge any of Southwest’s or any of the
Released Parties’ proprietary information or other confidential business
information to competitors, vendors, or to any other third party.

 

  (g) If you have received a legal Preservation Notice from Southwest requiring
you to maintain documents and/or data in your possession due to threatened or
pending litigation, you agree that you have already transferred or will promptly
transfer possession of any such documents and/or data to Southwest and will
cooperate with Southwest’s efforts to accomplish same.

 

  (h) You agree to refer any reference/employment checks regarding your
employment with Southwest to the Company’s employment verification service at
1-800-367-5690 or www.theworknumber.com, which will only release dates of
employment and positions held in response to employment inquiries.

 

  (i) You agree to refrain from making, repeating, or publishing any false,
disparaging, or derogatory remarks or comments about Southwest or any of the
Released Parties. This Paragraph does not prohibit you from making truthful
statements while cooperating with a governmental investigation or testifying
under oath.

 

  (j) You agree that, as of your separation from Southwest, you have received
all leaves (paid and unpaid) and compensation owed to you by Southwest or any of
the Released Parties with the exception of the Severance Benefits under this
Agreement.

 

  (k)

You represent that you have not knowingly engaged in unethical or fraudulent
activity as a Southwest or AirTran employee and you are not aware of any

 

11



--------------------------------------------------------------------------------

  unethical or fraudulent activity by any Released Party or any third party with
which any Released Party is doing business or has done business in the past.

 

  (l) You agree that, if requested to do so, you will cooperate and make
yourself available to any of the Released Parties for consultation, advice
and/or testimony relating to any of the Released Parties in general or to
pending or upcoming grievances, System Boards, arbitrations, claims, and
litigation. You will be reimbursed for reasonable out of pocket expenses
incurred by you for transportation, meals, and lodging that may be required to
perform such services.

 

  (m) You agree to keep the terms and existence of this Agreement confidential.
It is not a breach of this confidentiality obligation to communicate as
necessary with your spouse, financial and/or tax advisors, and your attorney
regarding the terms and existence of this Agreement. However, with respect to
all other communications, you understand that if you do breach this
confidentiality requirement, Southwest reserves the right to stop any and all
further payment or benefits under this Agreement and to seek recovery of the
full amount and value of the benefits provide to you under this Agreement, and
to seek damages against you in an amount to be determined if and when such
breach of confidentiality occurs.

 

  (n) You agree to abide by the terms of the Consulting Agreement, particularly
with regard to the restrictions related to providing similar services during the
consulting period to the following airlines and any affiliated companies: Delta
Airlines, Inc., American Airlines Group, Inc., United Continental Holdings,
Inc., Spirit Airlines, Inc., JetBlue Airways Corporation, Alaska Air Group,
Inc., Virgin America Inc., and Allegiant Air (or Allegiant Travel Co.).

 

  (o) This Agreement is made to compromise, terminate and constitute an accord
and satisfaction of all of the claims released by this Agreement, and neither
Southwest nor any of the Released Parties admit any liability, fault, or
wrongdoing of any kind whatsoever and expressly deny and disclaim any liability,
fault, or wrongdoing that you alleged or could have alleged. You acknowledge
that no promise, inducement or agreement not expressed within this Agreement has
been made to you and this Agreement constitutes the entire agreement between you
and Southwest and the Released Parties regarding the subject matter contained
herein. No term, provision or condition of this Agreement may be modified in any
respect except by a writing signed by each of the Parties.

 

  (p) The failure of either Party to enforce or require timely compliance with
any term or provision of this Agreement shall not be deemed to be a waiver or
relinquishment of rights or obligations arising hereunder, nor shall this
failure preclude the enforcement of any term or provision or avoid the liability
for any breach of this Agreement.

 

12



--------------------------------------------------------------------------------

  (q) In the event of a breach by either Party of the terms and conditions of
this Agreement, the non-breaching Party shall be entitled to recover all
expenses as a result of such breach, including but not limited to, reasonable
attorneys’ fees and costs.

 

  (r) The Parties agree that this Agreement will be construed without regard to
any presumption or other rule requiring construction against the party causing
this Agreement to be drafted. If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of the Agreement shall remain in full force and effect and shall in no
way be affected, impaired, or invalidated.

 

  (s) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas without regard to conflict of law principles and is
performable, in whole or in part, in Dallas County, Texas, where venue shall be
proper and required for the determination of any dispute regarding this
Agreement.

 

  (t) Each Party shall bear its own costs and attorneys’ fees, if any, except as
otherwise provided in this Agreement.

 

  (u) You are advised to consult with an attorney prior to signing this
Agreement. Because you have had the opportunity to consult with competent legal
counsel of your own choosing, you have carefully read the Agreement, which was
mutually negotiated, and you have been fully and fairly advised as to its terms,
any rule of law or decision that would require interpretation of any claimed
ambiguities in this Agreement against the Party that drafted it has no
application and is expressly waived.

 

  (v) You have until twenty-one (21) days after your receipt of this letter to
consider and accept this Agreement by signing and submitting the Agreement to
me. You may use as much or as little of that time as you would like. You will
then have seven days from the date you sign this Agreement to cancel/revoke this
Agreement (the “Revocation period”) by submitting written notice of revocation
to me. This revocation notice must be received no later than the expiration of
the Revocation period. This Agreement shall not become effective or enforceable
until the Revocation period has expired without receipt of a written notice of
revocation from you.

 

13



--------------------------------------------------------------------------------

SOUTHWEST AIRLINES CO.

 

By:  

/s/ Gary C. Kelly

  Gary C. Kelly  

IN SIGNING BELOW, I CHOOSE TO ACCEPT THE SEVERANCE BENEFITS, TERMS AND
CONDITIONS DESCRIBED IN THIS AGREEMENT.

IN SIGNING BELOW, I HEREBY AUTHORIZE SOUTHWEST TO DEDUCT APPLICABLE WITHHOLDING
AND ANY MONIES I OWE SOUTHWEST OR AIRTRAN FROM THE SEVERANCE CASH PAYMENT.

I HAVE CAREFULLY READ THE FOREGOING CONFIDENTIAL SEPARATION AGREEMENT AND
RELEASE OF CLAIMS. I FULLY UNDERSTAND ITS TERMS AND ACKNOWLEDGE THAT IT CONTAINS
A COMPLETE RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AT THIS TIME, AND I AM
ENTERING INTO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY.

 

/s/ Arthur Jefferson Lamb III

   Arthur Jefferson Lamb III   

 

   Print Name and Employee Number   

 

14